Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/8/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -2, 5-8, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0085319 hereinafter Kim319) in view of Kim et al. (US# 2013/0215041 hereinafter Kim041), and Kim (US# 2015/0378592 hereinafter Kim592.)
Referring to claim 1, Kim319 discloses flexible device (Figs. 2Aa-2Ab) comprising:
(The sensing unit 140 may include more than one sensor configured to sense at least one of information within a mobile terminal, peripheral environment information surrounding a mobile terminal, and user's information. For example, the sensing unit 140 may include at least more than one of a proximity sensor 141, an illumination sensor 142, a bend sensor, a touch sensor, ...Paras. 0039-0040, Fig. 1);
a flexible display (Figs. 2Aa-2Ab); and 
a processor (controller 180; Fig. 1) configured to:
control the flexible display to display a first execution screen of a first executing application and a second execution screen of a second executing application in a first window and a second window (month 9, 2014 as a first execution screen on first display 151a, and month 10, 2014 as a second executing screen on second display 151B; se Fig. 9B), respectively,
in response to detecting an event for bending of the flexible display by the sensor module while the first execution screen of the first executing application and the second execution screen of the second executing application are displayed in the first window and the second window, respectively (As shown in FIGS. 9A and 9B, when a user’s touch input 9-2 is applied to the third display region 151c and the first and second display regions 151a and 151b are folded inward and outward in a state where an application 9-1 such as a calendar, an address book, a messenger, and the like, which is able to be synchronized, is displayed on the first and second display regions 151a and 151b (or, the entire screen) of the flexible display unit 151 by a user's request, the control unit 180 is configured to synchronize the application 9-1.; Para. 0201), control the flexible display to be divided into a first surface and a second surface (first and second display regions 151a and 151b; Figs. 9A-9B) and automatically relocate and automatically resize the first window and the second window such that the first execution screen of the first executing application and the second execution screen of the second executing application are simultaneously displayed , on different layers (Figs. 13A-13B, resized image 13-1 and displaying camera setting 13-2 simultaneously.; Para. 0223.  Thus, the camera of Fig. 13A  and the camera setting 13-2 of Fig. 13B are in a different layer.), on the first surface while the second surface is turned off , according to the event for bending (the control unit 180 may be configured to turn off a screen of the first and second display regions 151a and 151b, and display a preview image 13-1 on the third display region 151c when the first and second display regions 151a and 151b are folded.; Para. 0222, Figs. 13A-13B).
 However, Kim319 does not explicitly disclose wherein the resized first execution includes a screen enlarged a specific portion of the first execution screen, and wherein the resized second execution screen includes a screen with reduced size of the second execution screen, and
when an application switching event is detected by the sensor module, control the flexible display to swap locations of the first window and the second window in the first surface.
In an analogous art, Kim041 discloses wherein the resized first execution includes a screen enlarged a specific portion of the first execution screen, and wherein the resized second execution screen includes a screen with reduced size of the second execution screen (see Fig. 29 shows an image Gogle and screen S2 are being enlarged while an image Yoo Tube and screen S1 are being reduced via a detection. Furthermore, Fig. 57 shows that an image item is shifted via a bent or folding detection).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Kim041 to the system of Kim319 in order to provide a foldable flexible display can be used conveniently by the user.
However, Kim319 in view of Kim041 does not explicitly disclose when an application switching event is detected by the sensor module, control the flexible display to swap locations of the first window and the second window in the first surface.
(Referring to 810 of FIG. 8, if the cover of the portable terminal 100 is opened, the display 130 may display application identification information on a display region 811. If the user closes the cover in the state as described above, as shown as 820 of FIG. 8, the controller 190 may control the display 130 so that reconfigured application identification information is displayed on an exposed display region 812. In this case, the reconfigured application identification information on the exposed display region 812 may be a subset of identification information of applications displayed on the front display region 811 before being covered by the cover. For example, the reconfigured application identification information on the exposed display region 812 may have a size that is equal to or smaller than the size of the application identification information displayed on the front display region 811 before being covered by the cover, or may be a different type of Ul element.; Para. 0126).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Kim592 to the system of Kim319 in view of Kim041 in order to ensure rapidly and easily confirming the transparent region of the cover, and easily confirming the detailed information of the notification information through the front display region.
Referring to claim 2, Kim319 teaches wherein the second executing application includes an application for performing at least one function among a plurality of functions included in the first application (see Kim319, Paras. 0176-0177).
Referring to claim 5, Kim319 teaches wherein the application switching event includes the event for bending of the flexible display or touch input for the flexible display while the flexible device is bent according to the event for bending (see Kim319, Hereinafter, will be described a mobile terminal and a control method which includes: sensing a folded position (a folding state) of a flexible display unit 151, dividing a screen of the flexible display unit based on the sensed folded position, rearranging contents (for instance, applications, internet pages, photos, messages, videos, and the like) in accordance with the divided screens, and displaying the rearranged contents on the divided screens.; see Kim319, Paras. 0167-0169, 0171, and 0173-0177).
Referring to claim 6, Kim319 teaches wherein, before a generation of the event for bending is detected by the sensor module, the processor is further configured to control to display a window in which last touch input was performed by a user on a higher layer than the other window (see Kim319, Fig. 2Aa shows that before bending, the display can be used as touch input... and in Para. 0059, The user input unit 123 is a component that permits input by a user. Such user input may enable the controller 180 to control operation of the mobile terminal 100. The user input unit 123 may include one or more of a mechanical input element (for example, a key, a button located on a front and/or rear surface or a side surface of the mobile terminal 100, a dome switch, a jog wheel, a jog switch, and the like), or a touch-sensitive input, among others. As one example, the touch-sensitive input may be a virtual key or a soft key, which is displayed on a touch screen through software processing, or a touch key which is located on the mobile terminal at a location that is other than the touch screen. On the other hand, the virtual key or the visual key may be displayed on the touch screen in various shapes, for example, graphic, text, icon, video, or a combination thereof....and Para. 0175, Figs.4D-4E, when executing an applicant, thus examiner interpreted as lower layer comparing to high layer in Fig. 2A(a) before sensing the bending of the display).
Referring to claim 7, Kim319 teaches wherein, when a generation the event for bending is detected by the sensor module, the processor is further configured to control the flexible display a left or right side of the flexible display, a status bar displayed in an upper side of the flexible display (see Kim319, Fig. 2Fa shows that network status top left and battery status top right...., and Figs. 2Fc-2Fd show the sending status).

to the flexible device (see Kim319, Figs. 2Fc-2Fd show that the touch input and the sending status).
Referring to claim 10, Kim319 teaches wherein, when a generation of the event for bending of the flexible display is detected by the sensor module while a plurality of windows in which a plurality of independently executed applications are executed are displayed on the flexible display, the processor is further configured to control to relocate the plurality of displayed windows according to the generated event for bending (see Kim319, The mobile terminal includes a flexible display unit configured to display image information on an entire screen; a sensing unit configured to sense a folded state of the flexible display unit; and a control unit configured to divide an entire screen of the flexible display unit into a plurality of screens based on a folded position, rearrange image information according to the plurality of divided screens, and display the rearranged image information on at least one of the plurality of divided screens ; see Kim319, Abstract, Paras. 0180-0181, Figs. 4A-4D).
Referring to claim 11, Kim319 teaches wherein, when a generation of the event for bending is detected by the sensor module, the processor is further configured to control to display one currently activated window in a main area (see Kim319, Figs. 4A-4D).
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 15, Kim 319 teaches wherein the second executing application includes an application for performing at least one function among a plurality of functions included in the first executing application (see Kim319, Paras. 0176-0177).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0085319 hereinafter Kim319) in view of Kim et al. (US# 2013/0215041 hereinafter Kim041), Kim (US# 2015/0378592 hereinafter Kim592), and Jin et al. (US# 2015/0348453 hereinafter Jin).
Referring to claim 3, Kim319 in view of Kim041, and Kim592 as applied above does not specifically disclose wherein, when the event for bending is detected by the sensor module, the processor is further configured to control to: display the first window on a higher layer than the second window and overlappingly display the first window and the second window according to a predetermined ratio, or display the first window and the second window on an equal layer based on a predetermined ratio according to the event for bending.
In an analogous art, Jin discloses wherein, when the event for bending is detected by the sensor module, the processor is further configured to control: to display the first window on a higher layer than the second window and overlappingly display the first window and the second window according to a predetermined ratio, or display the first window and the second window on an equal layer based on a predetermined ratio according to the event for bending (According to an embodiment, the provision module 177 may obtain the adjustment image, based on the viewing area 250 (e.g., the area of the viewing area 250, or the length of at least one side thereof) corresponding to the display 230, which varies depending on the degree of bending 241 of the display 230. For example, if the display 230 includes the first area (e.g., the reference area 231) and the second area (e.g., the bent area 233), the provision module may change the first part of the provision image, which corresponds to the first area, at one ratio, and the second part of the provision image, which corresponds to the second area, at a different ratio. For example, the first area may be changed based on the viewing area corresponding to the first area, and the second area may be changed based on the viewing area corresponding to the second area.; see Jin, Para. 0067).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0085319 hereinafter Kim319) in view of Kim et al. (US# 2013/0215041 hereinafter Kim041), Kim (US# 2015/0378592 hereinafter Kim592), and Kim (US# 2015/0097755 hereinafter Kim755).
Referring to claim 4, Kim319 in view of Kim041, and Kim592 as applied above does not specifically disclose wherein, when a predetermined time passes, the processor is further configured to control to display only the first window on the flexible display.
In an analogous art, Kim755 discloses wherein, when a predetermined time passes, the processor is further configured to control to display only the first window on the flexible display (Thereafter, if the user unfolds the foldable mobile device after the predetermined time period has elapsed (or ended), a second image corresponding to a predetermined display mode is displayed on the second display unit 120. Herein, the second image corresponding to a predetermined display mode may correspond to icons or may correspond to an image being in connection with the first image.; see Kim755, Para. 0174).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Kim755 to the system of Kim319 in view of Kim041, and Kim592 in order to enhance the display function of the foldable mobile device.

s 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0085319 hereinafter Kim319) in view of Kim et al. (US# 2013/0215041 hereinafter Kim041), Kim (US# 2015/0378592 hereinafter Kim592), and Lee et al. (US# 2014/0347264 hereinafter Lee).
Referring to claim 9, Kim319 in view of Kim041, and Kim592 as applied above does not specifically disclose where, when an event for turning over of the flexible device is detected by the sensor module, the processor is further configured to control to turn over the first window and the second window according to the event for turning over and display the turned over the first window and the second window.
In an analogous art, Lee discloses where, when an event for turning over of the flexible device is detected by the sensor module, the processor is further configured to control to turn over the first window and the second window according to the event for turning over and
display the turned over the first window and the second window (For example, in single-page view of the electronic document, if the motion sensing unit 110 senses that the device 100 is turned over to the left, then the back cover 310 may be displayed, but if the motion sensing unit 110 senses that the device 100 is turned over to the right, then the front cover 308 may be displayed.; see Lee, Para. 0055).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Lee to the system of Kim319 in view of Kim041, and Kim592 in order to the user to recognize other associated portions of the electronic newspaper and experience newspaper that is similar to real newspaper.
Referring to claim 13, Kim319 teaches wherein the processor is configured to control to display a window other than the window in a sub area located around the main area, and the main area and the sub area are displayed on different layers (see Kim319, see Figs. 4C-4D, main display 151a and sub-display 151b).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0085319 hereinafter Kim319) in view of Kim et al. (US# 2013/0215041 hereinafter Kim041), Kim (US# 2015/0378592 hereinafter Kim592), Lee et al. (US# 2014/0347264 hereinafter Lee), and Kim (US# 2015/0097755 hereinafter Kim755).
Referring to claim 12, Kim319 in view of Kim041, Kim592, and Lee as applied above does not specifically disclose wherein the processor is further configured to control: split and display a plurality of windows when the flexible display is open within a predetermined time after the generation of the event for bending is detected, and determine a display type in a state in which the flexible display is open according to a type of the application displayed in the main area and display the plurality of windows according to the determined display type when the flexible display is open after a predetermined time after the generation of the event for bending is detected.
In an analogous art, Kim755 discloses wherein the processor is further configured to control to: split and display a plurality of windows when the flexible display is open within a predetermined time after the generation of the event for bending is detected (when the user unfolds the foldable mobile device within a predetermined period of time, based upon the image that is zoomed-in by the first zoom-in ratio and displayed on the first display unit 110, the original first image (i.e., the first image prior to being zoomed-in) is zoomed-in by the second zoom-in ratio, so as to be displayed on the second display unit 120 as the second image.; see Kim755, Para. 0174), and determine a display type in a state in which the flexible display is open according to a type of the application displayed in the main area and display the plurality of windows according to the determined display type when the flexible display is open after a predetermined time after the generation of the event for bending is detected (Thereafter, if the user unfolds the foldable mobile device after the predetermined time period has elapsed (or ended), a second image corresponding to a predetermined display mode is displayed on the second display unit 120. Herein, the second image corresponding to a predetermined display mode may correspond to icons or may correspond to an image being in connection with the first image.; see Kim755, Para. 0174).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Kim755 to the system of Kim319 in view of Kim041, Kim592, and Lee in order to enhance the display function of the foldable mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624             

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624